         Case 1:18-cv-02921-JMF Document 619 Filed 07/08/19 Page 1 of 3



July 8, 2019

The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ Response to Defendants’ Motion to Withdraw State of New York, et al.
               v. U.S. Dep’t of Commerce, et al., 18-CV-2921 (JMF)

Dear Judge Furman

        Pursuant to Paragraph 1(A) of this Court’s Individual Rules and Practices and Local Rule
1.4, Plaintiffs write to respond to Defendants’ motion to withdraw and substitute counsel. By
motion dated July 8, 2019, each of the attorneys that currently represents Defendants, all from
the Department of Justice’s Federal Programs Branch, seeks leave to withdraw as counsel for
Defendants. Docket No. 618. Since August 8, 2018, and throughout discovery and trial in this
Court, Defendants were “represented exclusively by attorneys from the Department of Justice,
Federal Programs Branch.” Docket No. 227; see Docket No. 233. Plaintiffs write to ensure that
Defendants’ withdrawal of counsel en masse does not prejudice Plaintiffs or hinder the
resolution of this case.1

        As an initial matter, Defendants’ motion fails to comply with the requirements set forth in
Local Rule 1.4. This Court’s local rules require that counsel seeking to withdraw demonstrate
“satisfactory reasons” for withdrawal. Local Civ. R. 1.4. “[W]hen considering whether to grant
a motion to withdraw under Rule 1.4, courts must analyze two factors: the reasons for
withdrawal and the impact of the withdrawal on the timing of the proceeding.” Winkfield v.
Kirschenbaum & Phillips, P.C., No. 12 CIV. 7424 JMF, 2013 WL 371673, at *1 (S.D.N.Y. Jan.
29, 2013). The court must consider whether and to what extent “the prosecution of the suit is
likely to be disrupted by the withdrawal of counsel.” Skyline Steel, LLC v. PilePro, LLC, No.
13-CV-8171 JMF, 2015 WL 1000145, at *1 (S.D.N.Y. Mar. 5, 2015) (citation and brackets
omitted). Defendants’ motion lacks the specificity or assurances necessary to demonstrate that
there are satisfactory reasons for these withdrawals or that the withdrawals will not cause further
disruption, particularly in light of the history of this case and the well-documented need for
expeditious resolution. See, e.g., Docket No. 616; see also Docket No. 544 at 1 n.1 (observing
“Defendants have filed in this Court, the Second Circuit, or the Supreme Court ‘an astonishing
twelve requests to delay these proceedings’”), id. at 7 (“Enough is enough.”).

        Moreover, Defendants’ mass withdrawal risks hindering Plaintiffs’ ability to litigate
matters currently or soon to be pending before the Court. Plaintiffs’ pending motion to amend
this Court’s January 15, 2019 judgment, see Docket No. 616, directly implicates representations
to this Court and others made by the Defendants’ current attorneys and their clients. Plaintiffs’


1
 This is not the first time that Department of Justice attorneys have sought to withdraw from this
case. See Docket No. 405 at 4 n.2 (noting withdrawal of attorneys from the United States
Attorney’s Office for the Southern District of New York).
           Case 1:18-cv-02921-JMF Document 619 Filed 07/08/19 Page 2 of 3



forthcoming motion for sanctions, see Docket No. 605, likewise raises questions concerning
discovery and candor that are uniquely within current counsels’ knowledge.

        Particularly in light of Defendants’ rapidly shifting representations to this Court and
others,2 the Court should not grant these motions absent a clear articulation of “satisfactory
reasons” for these withdrawals and unequivocal assurances from Defendants that these
withdrawals will not delay the conduct of this case. Even if these motions are granted, Plaintiffs
request that the Court retain jurisdiction over the withdrawing attorneys in connection with
Plaintiffs’ pending motion or any future sanctions motions. See Joint Stock Co. Channel One
Russia Worldwide v. Infomir LLC, No. 16CV1318GBDBCM, 2017 WL 5067432, at *7
(S.D.N.Y. May 9, 2017) (“this Court may retain jurisdiction over a withdrawing attorney in
connection with a pending sanctions motions”); see, e.g., Logicom Inclusive, Inc. v. W.P. Stewart
& Co., No. 04–CV–604 (CSH)(DFE), 2008 WL 1777855, at *2 (S.D.N.Y. Apr. 16, 2008)
(retaining jurisdiction over sanctions claim notwithstanding attorneys’ withdrawal from case).
At a minimum, Plaintiffs respectfully request that the Court require any attorneys whose
representations or conduct is at issue in the pending or forthcoming motions to attend any
hearings on these motions or otherwise remain available to the Court and the parties to ensure the
full and fair disposition of the pending motions.


DATE: July 8, 2019                     Respectfully submitted,
                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                       AMERICAN CIVIL LIBERTIES UNION
                                       NEW YORK CIVIL LIBERTIES UNION

                                        By: /s/Perry Grossman______________

    Dale Ho                                       Andrew Bauer
    American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
    125 Broad St.                                 250 West 55th Street
    New York, NY 10004                            New York, NY 10019-9710
    (212) 549-2693                                (212) 836-7669
    dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

    Sarah Brannon*                                John A. Freedman
    American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
    915 15th Street, NW                           601 Massachusetts Avenue, N.W.
    Washington, DC 20005-2313                     Washington, DC 20001-3743
    202-675-2337                                  (202) 942-5000
    sbrannon@aclu.org                             John.Freedman@arnoldporter.com
    * Not admitted in the District of Columbia;

2
 Compare Docket No. 610-3, at 1 (representation that “the decision has been made to print the
2020 Decennial Census questionnaire without a citizenship question”) with Docket No. 612-1 at
11 (Defendants will “examine whether there is a path forward” to including the citizenship
question on the census).
       Case 1:18-cv-02921-JMF Document 619 Filed 07/08/19 Page 3 of 3



practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org

                                            Attorneys for the NYIC Plaintiffs


                                    LETITIA JAMES
                                    Attorney General of the State of New York

                                    By: /s/ Elena Goldstein
                                    Elena Goldstein, Acting Bureau Chief, Civil Rights Bureau
                                    Matthew Colangelo, Chief Counsel for Federal Initiatives
                                    Office of the New York State Attorney General
                                    28 Liberty Street
                                    New York, NY 10005
                                    Phone: (212) 416-6057
                                    matthew.colangelo@ag.ny.gov

                                    Attorneys for the State of New York Plaintiffs
